DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Election/Restrictions
Applicant's election with traverse of Group I linked to claims 1-13 and 20-32 in the reply filed on 12/29/2021 is acknowledged. Claims 14-19 and 33-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.

With regard to the restriction requirement, Applicant’s arguments filed 12/29/2021 have been fully considered but are not persuasive in view of the reasons set forth below. 

On pages 10-12 of Remarks, Applicant argued:
With respect to step (1) of the two-step analysis, Applicant respectfully submits that, as
shown in the table provided below, the independent claims of Group I (e.g., claim 1) share a
technical feature with the independent claims of Group II (e.g., claim 39). ... Applicants respectfully submit that the burden of overcoming the presumption is on the Office. Here, because the Office has failed to provide any evidence overcoming the presumption, the technical features shared among Groups 1-11 should be presumed to define a contribution over prior arts, and thus satisfy the second requirement of Unity of Invention. Accordingly, Applicant respectfully submits that Groups 1-11 share the special technical features within the meaning of 37 C.F.R. § l.475(a), and thus Groups I and II satisfy the requirement of unity of invention.
In response to Applicant’s arguments, Examiner respectfully disagrees.
Although Applicant argued that independent claims 1 and 39 share the common technical features, “obtaining information related to a geographic location of the wireless device; determining an antenna configuration of the first network node for communicating with the  wireless device via a directive antenna, based on the geographic location of the wireless device; and communicating with the wireless device by the first network node, via the directive antenna, using the determined antenna configuration“ and the common technical features are special technical features, the examiner notes that the common technical features should be shared among all the independent claims including other independent claims 14 and 33. In other words, the above-alleged common technical features between claims 1 and 39 are NOT shared among independent claims 1, 14, 20 and 39. Instead, the common technical features shared among all the independent claims are "obtaining information related to a geographical location of the wireless device". As clearly stated in the outstanding office action 10/29/2021, the technical features, "obtaining information related to a geographical location of the wireless device", is not a special technical feature as it does not make a contribution over the prior art in view of Xu et la (US Publication No. 2015/0045048) [see, ¶0079].     
Therefore, Applicant’s the above argument is moot. The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because there is a lack of descriptive text legends for FIGS. 1-4 and 10 [see 37 CFR 1.83, CFR 1.84 [5(O)], MPEP § 608.02(e)].

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “present disclosure” in line 1, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract contains more than 150 words. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. See MPEP § 608.01 (b).
The abstract contains reference numbers. It is suggested to remove them.
Appropriate correction is required.

Claim Objections
Claims 1-13 and 21, 23-24, 27 and 29 are objected to because of the following informality:  
Claim 1 recites, “the method comprising;” (line 3). It is suggested to replace it with “the method comprising:” for clarity. 
Claim 2 recites, “-- geographic location –“ (line 2). It is suggested to replace it with “the geographic location” for clarity. Claims 4-5, 10, 21, 23-24 and 29 is objected to at least based on a similar rational applied to claim 2.  
Claim 8 recites, “Sounding Reference Signal, SRS,“ (line 3). It is suggested to replace it with “Sounding Reference Signal (SRS)” or equivalent thereof for clarity. Claim 27 is objected to at least based on a similar rational applied to claim 8.
Claims 2-13 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 20-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “A method ... between a first network node  and a wireless device ..., performed by a network node,” (lines 1-2). It is unclear whether “a network node” refers to “a first network node”. It is because “A method” is performed by “a network node in the preamble and the step “communicating ..” (line 8) is performed also by the first network node”, as recited. Claim 20 is rejected at least based on a similar rational applied to claim 1. 
Claims 2-13 and 21-32 are also rejected since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11-13, 20, 21 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoydis et al (EP 2897304).
Note: Hoydis was cited by Applicant in the IDS received on 06/19/2020. 

Regarding claim 1, Hoydis teaches, a method for establishing communication between a first network node and a wireless device in a wireless communication system [FIGS. 1-3; ¶0026, 0029 and 0039-0040; a method for establishing communication between base station (CBS) including a first antenna system (A-CBS) and a second antenna system (A-MS) of a mobile station (MS1) in a wireless communication system], performed by a network node [FIG. 3; ¶0084, performed by the base station (CBS) including a processing module (BS-PU)], the method comprising: 
obtaining information related to a geographic location of the wireless device [FIGS. 1-3; at step S3, (the CBS) receives information of the location of the MS1 (from the MS1)]; 
determining an antenna configuration of the first network node for communicating with the wireless device via a directive antenna [FIGS. 1-3; ¶0075-0080 at steps S5 and S7-S9, (the CBS): determines first initial beam parameters (S5); applies first initial beam parameters (S7); determines first optimized beam parameters (S8) based on initial beam direction using the first initial beam parameters; applies the first optimized beam parameters for obtaining an optimized beam direction of the radiation beam (i.e., determining an antenna configuration of the first antenna system for communication with the MS1 via a directional antenna; note that the beam parameters are associated with the antenna configuration) of the first antenna system (i.e., first network node)], based on the geographic location of the wireless device [FIGS. 1-3; ¶00740, at step S4, (the CBS retrieves the first initial beam parameters) based on the (received) current position of the second antenna system of the MS1 (i.e., wireless device)]; and 
communicating with the wireless device by the first network node, via the directive antenna, using the determined antenna configuration [FIGS. 1-3; ¶0026, note that FIG. 3 shows a block diagram of a first radio access network node for configuring radio frequency transmission with the MS1 by the first antenna system, via directional antenna, using the determined beam parameters obtained through the steps S4-S9].  

Regarding claim 2, Hoydis teaches, all the limitations of claim 1 as set forth above, and Hoydis further teaches, requesting the wireless device to transmit the information related to geographic location to the first network node [¶0073, (the CBS) requests the second location information from the MS1].

Regarding claim 11, Hoydis teaches, all the limitations of claim 1 and particularly, "the first network node" as set forth above, and Hoydis further teaches, wherein the first network node is a radio base station [FIGS. 1-3; ¶0085, the CBS including the first antenna system is a radio base station].  

Regarding claim 12, Hoydis teaches, all the limitations of claim 1 and particularly, "the network node" and “the first network node” as set forth above, and Hoydis further teaches, wherein the network node arranged to perform the method is the first network node [FIGS. 1-3; ¶0085, the CBS (i.e., network node) performing the method disclosing the features recited in claim 1 (as set forth above) is the CBS including the first antenna system (A-CBS)].  

Regarding claim 13, Hoydis teaches, all the limitations of claim 1 and particularly, "the network node" and “the first network node” as set forth above, and Hoydis further teaches, wherein the network node arranged to perform the method is a processing node, different from the first network node, comprised in the wireless communication system [FIGS. 1-3; ¶0085, the CBS (i.e., network node) performing the method disclosing the features recited in claim 1 (as set forth above) includes a processing module (BS-PU) which is a separate unit from the first antenna system (A-CBS), which is comprised in the wireless communication].  

Regarding claim 20, Hoydis teaches, a network node [FIGS. 1-3; ¶0026, 0029 and 0039-0040, base station (CBS) including a processing module (BS-PU)] adapted to establish communication between a first network node and a wireless device in a wireless communication system [FIGS. 1-3; ¶0026, 0029 and 0039-0040, establishing communication between base station (CBS) including a first antenna system (A-CBS) and a second antenna system (A-MS) of a mobile station (MS1) in a wireless communication system], where the first network node comprises a directive antenna [FIGS. 1-3; ¶0026, 0029 and 0039-0040, the CBS including the first antenna system (A-CBS) comprises a directional antenna].
	Thus, claim 20 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 11.

Regarding claim 31, claim 31 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 32, claim 32 is rejected at least based on a similar rational applied to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 3, 6, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al (EP 2897304) in view of Pan et al (US Publication No. 2020/0/059290).

Regarding claim 3, although Hoydis teaches, all the limitations of claim 1 and particularly, “the obtaining of information” and “directive beam”, and Hoydis further teaches, receiving the information related to said geographic location via a directive beam of the directive antenna [FIGS. 1-3; at step S3, (the CBS) receives information of the location of the MS1 (from the MS1) via the first antenna system (A-CBS); note that the A-CBS is a highly directional antenna implying transmitting and receiving a directive beam], Hoydis does not explicitly teach (see, emphasis), wherein a beam is arranged to have a beamwidth in excess of 20 degrees.  
	However, Pan teaches, a directional beam is arranged to have a beamwidth in excess of 20 degrees [FIGS. 10 and 23, ¶0266, a beam in the group with sub-beams of beamdwidth of 22.5 degrees (selected for communication; further see ¶0105, “the use of directional beam”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hoydis by including the above-mentioned features, as taught by Pan because it would provide the system with the enhanced flexibility in selecting beams of different beamwidths [¶0266-0270 of Pan].

Regarding claim 6, although Hoydis teaches, all the limitations of claim 1 and particularly, “the determining of an antenna configuration” and “directive beam”, and Hoydis further teaches, wherein determining a directive beam configuration of the directive antenna [FIGS. 1-3; ¶0075-0080 at steps S5 and S7-S9, applies the first optimized beam parameters for obtaining an optimized beam direction of the radiation beam; note that the beam parameters are associated with the antenna beam configuration, and since the beam discussed in Hoydis is considered as “a directional beam” used by the highly directional antenna system, the beam configuration is a directive beam configuration of the directive antenna], Hoydis does not explicitly teach (see, emphasis), a beam arranged to have a beamwidth below 20 degrees.  
	However, Pan teaches, a directional beam is arranged to have a beamwidth in excess of 20 degrees [FIGS. 10 and 24, ¶0268, a beam in the group with sub-beams of beamdwidth of 5.625 degrees (selected for communication; further see ¶0105, “the use of directional beam”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hoydis by including the above-mentioned features, as taught by Pan because it would provide the system with the enhanced flexibility in selecting beams of different beamwidths [¶0266-0270 of Pan].

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 6.

Claims 4-5 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al (EP 2897304) in view of Xu et al (US Publication No. 2015/0045048).
Note: Xu was cited by Applicant in the IDS received on 06/19/2020.

Regarding claim 4, although Hoydis teaches, all the limitations of claim 1 and particularly, “the obtaining of information”, and Hoydis further teaches, receiving the information related to geographic location [FIGS. 1-3; at step S3, (the CBS) receives information of the location of the MS1 (from the MS1)], Hoydis does not explicitly teach (see, emphasis), receiving information related to geographic location via a second network node.  
	However, Xu teaches, receiving information related to geographic location via a second network node [¶0079, (small cell 603) receives position information of UE 620 via macro eNB 610].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hoydis with the teachings of Xu for “receiving information via a second network node” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	
Regarding claim 5, although Hoydis teaches, all the limitations of claim 1 and particularly, “the obtaining of information”, Hoydis does not explicitly teach (see, emphasis), obtaining information related to a geographic location relative to the first network node.  
	However, Xu teaches, obtaining information related to a geographic location relative to the first network node [¶0079, (small cell 603) receives position information of UE 620 relative to the small cell 610].   
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hoydis with the teachings of Xu for “obtaining information related to a geographic location relative to the first network node” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 4.
 
Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 5.

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al (EP 2897304) in view of Zhu et al (US Publication No. 2012/0008490).

Regarding claim 7, although Hoydis teaches, all the limitations of claim 1 and particularly, "the determining of an antenna configuration" as set forth above, and Hoydis further teaches, wherein determining a directive beam configuration of the directive antenna [FIGS. 1-3; ¶0075-0080 at steps S5 and S7-S9, applies the first optimized beam parameters for obtaining an optimized beam direction of the radiation beam; note that the beam parameters are associated with the antenna beam configuration, and since the beam discussed in Hoydis is considered as “a directional beam” used by the highly directional antenna system, the beam configuration is a directive beam configuration of the directive antenna], Hoydis does not explicitly teach (see, emphasis), wherein the directive beam comprises a plurality of antenna lobes.  
	However, Zhu teaches, directive beam comprises a plurality of antenna lobes [¶0069, each directional beam comprises a main lob and side lobes].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hoydis with the teachings of Zhu for “directive beam comprises a plurality of antenna lobes” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 7.

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al (EP 2897304) in view of Bergstrom et al (US Publication No. 215/0296522).

Regarding claim 8, although Hoydis teaches, all the limitations of claim 1 and particularly, "the communicating with the wireless device" as set forth above, Hoydis does not explicitly teach (see, emphasis), requesting the wireless device to transmit a Sounding Reference Signal, SRS, to the first network node.  
	However, Bergstrom teaches, requesting the wireless device to transmit a Sounding Reference Signal, SRS, to the first network node [¶0045, (base station 20) sends MAC CE to selectively activate transmission of SRS (to the base station 20)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hoydis with the teachings of Bergstrom for “requesting the wireless device to transmit a Sounding Reference Signal, SRS, to the first network node” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 8.

Claims 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al (EP 2897304) in view of Bergstrom et al (US Publication No. 215/0296522) and further in view of Pan et al (US Publication No. 2020/0/059290).

Regarding claim 9, although Hoydis in view of Bergstrom teaches, all the limitations of claim 8 and particularly, "the communicating with the wireless device" as set forth above, and Hoydis further teaches, receiving information via a directive beam of the directive antenna [FIGS. 1-3; ¶0072 and 0080-0082, at steps S3 and S10, (the CBS) receives various signals such as second location information, optimized beam parameters; note that the beam discussed in Hoydis is considered as “a directional beam” used by the highly directional antenna system] and Bergstrom further teaches, receiving the SRS [¶0046, (the UE 100) transmits SRS (to base station) according to the MAC CE received from the base station); note that receiving the SRS by the base station is implied], Hoydis in view of Bergstrom does not explicitly teach (see, emphasis), a beam arranged to have a beamwidth below 20 degrees.  
However, Pan teaches, a directional beam is arranged to have a beamwidth in excess of 20 degrees [FIGS. 10 and 24, ¶0268, a beam in the group with sub-beams of beamdwidth of 5.625 degrees (selected for communication; further see ¶0105, “the use of directional beam”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hoydis in view of Bergstrom by including the above-mentioned features, as taught by Pan because it would provide the system with the enhanced flexibility in selecting beams of different beamwidths [¶0266-0270 of Pan].

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 9.

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al (EP 2897304) in view of Rune et al (WO 2017/118479).
Note: Rune was cited by Applicant in the IDS received on 06/19/2020. 

Regarding claim 10, although Hoydis teaches, all the limitations of claim 1 as set forth above, Hoydis does not explicitly teach (see, emphasis), transmitting the information related to geographic location to a third network node involved in a handover procedure comprising the wireless device.  
	However, Rune teaches, transmitting the information related to geographic location to a third network node involved in a handover procedure comprising the wireless device [FIGS. 1-4; page 8; page 9, fist to second paragraphs, (source AN 14) transmits a position information message indicative of the first position estimate to target AN 16 involved in a handover procedure including UE 12].	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hoydis in view of Rune by including the above-mentioned features, as taught by Rune because it would provide the system with the enhanced capability of only activating an appropriate number of candidate target beams in dependency of a position estimate transferred from the source AN, thus saving energy and efficiently utilizing resources of the target AN [pages 3-4 of Rune].

Regarding claim 29, claim 29 is rejected at least based on a similar rational applied to claim 10.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Uchida et al (US Publication No. 2018/0138590 [¶0057]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469